Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 05/23/2022 are acknowledged. Amended Claims 1-2 and 4-5 are acknowledged by the examiner. Newly Claims 6-7 are added. Accordingly, claims 1-7 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-7 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 05/23/2022, pages 8-10, the cited prior art fails to disclose or suggest at least, “……a liquid resonant lens system whose focal point is cyclically changeable to define a plurality of focal points; an image detector configured to detect an image in a to-be-imaged region through the lens system; a pulsed illuminator configured to emit pulsed light on the to-be-imaged region in synchronization with at least one of the plurality of focal points; and an illumination controller configured to increase or decrease an illumination duration of the pulsed illuminator depending on a required illumination duration for the to-be- imaged region at the at least one of the plurality of focal points where the pulsed illuminator emits the pulsed light.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

As stated in the Applicant's Arguments dated 05/23/2022, pages 8-10, the cited prior art fails to disclose or suggest at least, “……a liquid resonant lens system whose focal point is cyclically changeable to define a plurality of focal points; an image detector configured to detect an image in a to-be-imaged region through the lens system; a pulsed illuminator configured to emit pulsed light on the to-be-imaged region in synchronization with at least one of the plurality of focal points; and an image detection controller configured to increase or decrease the number of illuminations of the pulsed illuminator within a period for the image detector to detect the image in one frame depending on a required illumination duration for the to-be-imaged region at the at least one of the plurality of focal points where the pulsed illuminator emits the pulsed light.…..” as recited in amended claim 5. Therefore claim 5 is allowed. 

The dependent claims 2-4 and 6-7 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698